Dalrimple, J.
I do not understand the opinion just read by the Chief Justice at all unsettles the rule heretofore adopted and long acted upon in this state, that a judge presiding at the trial of an indictment may comment upon the facts and circumstances in evidence. I therefore concur in the reversal of the judgment below on the legal point taken in the opinion read.
I desire further to say that what is called in the case the eight-page letter was, if not the turning point in the case, most important evidence. The court was asked in substance to charge that if that letter was susceptible of two constructions, one going to show guilt, and th'e other consistent with innocence, the juiy should adopt the latter. I cannot find that this request was granted in terms, or otherwise. In this, I think, there was error, and for this additional reason I vote for reversal.
"Van Syciiel, J.
I cannot concur in the reversal of the *386judgment in this case on the ground stated in the opinion read by the Chief Justice, but vote to reverse for another reason.
The counsel for the defendants requested the court to charge the jury that, “ in construing the letter, if the words are susceptible of two meanings, the presumption is on the side of innocence,” which request was refused.
This letter was of such importance in the case that the judge told the jury “ that without it the testimony would have been quite weak to connect Bennett with the transaction.” It was of the highest importance, therefore, to the defendants that the legal rule for its interpretation should have been accurately stated.
In the absence of the special request, no error could be found in the instructions of the judge on this point; the general rule he laid down was correct, but a further duty devolved upon him when the specific request to charge was made.
It was'not competent for the defendants to ask the court to charge that if this letter, standing by itself as ah independent, isolated piece of evidence in the cause, was susceptible of two meanings, that in favor of innocence should be favored.
The defendants had no right to separate any matter of evidence from the whole case, and demand such instructions with reference to it exclusively. If such a request had been made, it would have been properly denied, but-I do not understand that to be a fair interpretation of the request to charge.
It must be understood to have been made with reference to the attitude in which the parties defendant were placed by all the testimony in the case, as the case of the state was presented when all the testimony was in.
In that view the request was a proper one, and the court should have charged the jury that, in construing the letter, if the language of it was susceptible of two meanings, under a fair consideration of all the testimony and circumstances of the case, giving to such testimony and circumstances due *387weight and importance, then the presumption was on the side .-of innocence.
In the failure so to charge, in my opinion, there was error, for which the judgment should be reversed.
The Chancellor and Judges Dixon and Green concurred in this opinion.
For affirmance — Reed, Woodhull, Clement. 3.
For reversal — The Chancellor, Chief Justice, Dalkimple, Depue, Dixon, Scudder, Van Syokel, Dodd, Green, Lathrop, Lilly, Wales. 12.